t c memo united_states tax_court david l wiksell and margaret ann carpender petitioners v commissioner of internal revenue respondent docket no filed date on remand from the united_states court_of_appeals for the ninth circuit held innocent spouse relief apportioned as to grossly_erroneous_items attributable to delinquent spouse sec_6013 i r c 90_f3d_1459 9th cir revg and remanding tcmemo_1994_99 followed and applied bruce i hochman for petitioner margaret ann carpender steven m roth for respondent this opinion supplements our opinion in wiksell v commissioner tcmemo_1994_99 revd and remanded 90_f3d_1459 9th cir supplemental memorandum findings_of_fact and opinion nims judge this case is before the court on remand from the court_of_appeals for the ninth circuit 90_f3d_1459 9th cir revg and remanding tcmemo_1994_99 respondent has conceded all additions to tax as to petitioner margaret ann carpender petitioner or margaret margaret has conceded that deficiencies in the amounts of dollar_figure and dollar_figure asserted in respondent's amended answer for taxable years and respectively are correct all section references are to sections of the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure in wiksell v commissioner tcmemo_1994_99 an order of dismissal and decision was entered against petitioner david l wiksell david by reason of his default david did not file an appeal the caption herein has not been changed to reflect this fact since david and margaret jointly filed the petition on appeal petitioner challenged our determination that she was not an innocent spouse within the meaning of sec_6013 the court_of_appeals for the ninth circuit held that because there is a significant void in the evidence which links appellant to much if not the majority of the understatement and its related tax_deficiency the case would be remanded to this court to determine what portion if any of the deficiency is subject_to innocent spouse relief wiksell v commissioner supra pincite by order dated date we granted petitioner's motion to change caption the amended caption of this case reflects the fact that margaret's name was legally changed after her divorce from david a further trial was held in the remanded matter the sole issue for decision is whether petitioner qualifies for innocent spouse relief pursuant to sec_6013 with respect to any portion of the deficiencies asserted in respondent's amended answer for taxable years and petitioner resided in newhall california when the petition was filed findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference we adopt in full the findings_of_fact in our prior memorandum opinion for convenience we shall repeat the facts as necessary to clarify the ensuing discussion and we make additional findings_of_fact david and margaret were married in legally_separated in and divorced in december they had three children throughout much of their marriage margaret and david endured a near poverty level existence sometime in or david started his own company hitech recovery systems inc hitech david told margaret that hitech was to engage in the extraction of oil from old oil wells sometime before the spring of david began working as a real_estate investment adviser for comstock financial services inc comstock financial an insurance agency owned and operated by roy l comstock roy comstock in the spring of david became a corporate officer and vice president of comstock financial positions which he held through the fall of during the spring of david told margaret that comstock financial was investing in hitech during the years in issue and throughout most of her marriage petitioner did not share a joint checking account with david due to his propensity for bouncing checks rather margaret maintained her own separate checking accounts at security pacific national bank security pacific and santa clarita bank during and david maintained a business checking account under the name of hitech at security pacific petitioner was aware that both her husband and a business_associate thane wilson were signatories on this account she however was not david periodically gave petitioner checks drawn on the hitech account and made payable to margaret wiksell which she deposited into her two personal checking accounts in margaret was given checks from hitech totaling dollar_figure from funds that hitech had obtained from comstock financial in margaret received hitech checks totaling dollar_figure from funds that hitech had obtained from comstock financial in and margaret wrote checks on her accounts totaling dollar_figure and dollar_figure respectively among other things these checks were for clothes for margaret and her daughters loans to one daughter charitable and political contributions entertainment and gifts home furnishings home repair and maintenance credit card payments mortgage payments and numerous other miscellaneous expenses sometime in an investigation of david's business was initiated by the securities_and_exchange_commission sec in october david told margaret that the sec had recently issued a temporary restraining order against david and other employees of comstock financial to prevent them from soliciting further investment funds petitioner was also aware that her husband's deposition was taken by the sec in november in connection with activities that had gone on at comstock financial in january or february david was arrested and charged with fraud in connection with a scam perpetrated by roy comstock abraham boldt and david wherein it was alleged that at least dollar_figure million fraudulently obtained from unsuspecting investors in comstock financial was diverted to hitech david was placed in county jail in september or october david was released from county jail on bail on date david pleaded guilty to various counts of fraud involving the sale of unregistered securities in connection with his participation in the fraudulent investment scheme involving comstock financial he was thereafter confined in a california state prison on their returns for and petitioners reported an adjusted_gross_income of dollar_figure and dollar_figure respectively of which approximately dollar_figure in and dollar_figure in represented margaret's wages from part-time nursing as reflected on forms w- wage and tax statement issued to her petitioners did not report any wages or income from comstock financial on their return petitioners reported dollar_figure in wages that david had received from comstock financial on their return during david received and retained dollar_figure in illegally diverted funds from investors of comstock financial during david received and retained dollar_figure in illegally diverted funds from such investors in addition during and david received dollar_figure and dollar_figure respectively from the sale of oil by hitech to various oil-related companies which he deposited in hitech's security pacific account in david also received dollar_figure of interest_income from a merrill lynch cash management account the record does not disclose that margaret was aware of the existence of these items at either the time david received them or when the and returns were filed david and margaret reported none of these amounts on their and returns while david was in county jail and prior to margaret's signing the and returns he revealed to her the location of separate keys to unlock the file cabinets and briefcases where he kept his business records in order for her to help him obtain release on bail in the file cabinets and briefcases margaret found stacks of papers related to everything david had been involved in for years she also located david's business checkbook furthermore each month throughout the period of her husband's incarceration in county jail margaret observed letters addressed to her husband or hitech containing account statements from security pacific and merrill lynch at the time she signed the and returns margaret questioned david about why the returns contained no income reflecting the money that he had given her in those years she stated that he gave her such a bizarre explanation that i don't think i could even repeat it i mean what he told me it was something along the fact that it had been investment-- that he had investments in hitech that had been lost and this was return or something along those lines it just didn't make sense to me petitioner suspected that david was not telling her the truth but she would not contradict him or press him further on the matter david had in the past frequently evaded giving answers to questions about his business and finances and when margaret or others probed he would often fly into a rage and occasionally throw things opinion the united_states court_of_appeals for the ninth circuit remanded this case to allow the tax_court to apportion relief under the innocent spouse provisions of sec_6013 90_f3d_1459 9th cir the court_of_appeals noted that one of the showings that a spouse seeking innocent spouse relief must make is that in signing the return the spouse did not know and had no reason to know of the substantial_understatement id pincite the court_of_appeals agreed that petitioner had reason to know of the substantial_understatement but observed that it was not clear that she should have known of the magnitude of the understatement the court_of_appeals stated that application of the statute potentially generates inequitable results id pincite and remanded the case so that we could reevaluate our previous decision with the knowledge that apportionment is both available and proper in this case id pincite emphasis added we have reevaluated our prior decision as directed and have also evaluated the record generated by the further hearing by doing so we are led to conclude that petitioner's former spouse david was so secretive and devious about his financial affairs and his business records were so hopelessly arcane and tangled that it would have been impossible for petitioner to obtain even an approximate idea of the magnitude of david's dereliction petitioner was however precisely aware of the amounts derived from hitech via david that actually passed through her hands as we have found in petitioner was given checks from hitech totaling dollar_figure in petitioner received hitech checks totaling dollar_figure during these same years petitioner spent substantial amounts for clothing for herself and her children loans to a child charitable and political contributions entertainment and gifts home furnishings home repair and maintenance credit card payments mortgage payments and numerous other miscellaneous expenses taking all of the facts and circumstances into consideration and mindful of the circuit court's assurance that apportionment here is both available and proper we hold that petitioner did not know or have reason to know of the portions of the understatements attributable to the grossly_erroneous_items attributable to david in and in excess of the amounts represented by the hitech checks received by petitioner from david in those years and that it would be inequitable to hold her liable for deficiencies as to those portions but we also hold that it would not be inequitable to hold petitioner liable for and deficiencies in taxes related to the hitech checks to reflect the foregoing decision will be entered under rule
